Case 18-09108-RLM-11            Doc 11       Filed 12/05/18      EOD 12/05/18 17:32:11            Pg 1 of 19



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


    In re:
                                                               Chapter 11
                            1
    USA GYMNASTICS,                                            Case No. 18-09108-RLM-11
                                   Debtor.


               FIRST DAY MOTION FOR AN ORDER (I) AUTHORIZING THE
             DEBTOR TO PAY AND HONOR CERTAIN PRE-PETITION WAGES,
              BENEFITS, AND OTHER COMPENSATION OBLIGATIONS; AND
       (II) AUTHORIZING FINANCIAL INSTITUTIONS TO HONOR AND PROCESS
              CHECKS AND TRANSFERS RELATED TO SUCH OBLIGATIONS

             USA Gymnastics, as debtor and debtor in possession in the above-captioned chapter 11

case (the “Debtor” or “USAG”), hereby moves (the “Motion”) for the entry of an order,

substantially in the form attached hereto as Exhibit A (the “Order”), pursuant to sections 105(a),

363(b), 507(a)(4) and 507(a)(5) of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the

“Bankruptcy Code”) and Rule B-9013-3 of the Local Rules of the United States Bankruptcy

Court for the Southern District of Indiana (the “Local Rules”), (a) authorizing the Debtor to pay

and honor certain pre-petition wages, benefits, and other compensation obligations; and

(b) authorizing financial institutions to honor and process checks and transfers related to such

obligations. The facts and circumstances supporting this Motion are set forth in the concurrently

filed Declaration of James Scott Shollenbarger (the “First Day Declaration”). In further support

of this Motion, the Debtor respectfully states as follows:




1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11         Doc 11     Filed 12/05/18      EOD 12/05/18 17:32:11       Pg 2 of 19



                                         JURISDICTION

       1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334,

and the Standing Order of Reference from the United States District Court for the Southern District

of Indiana, dated July 11, 1984. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and

the Court may enter a final order consistent with Article III of the United States Constitution.

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory and legal predicates for

the relief sought herein are sections 105, 363, 503, 507, 1107, and 1108 of the Bankruptcy Code

and Rules 6003 and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”).

                                        BACKGROUND

I.     General.

       2.      On the date hereof (the “Petition Date”), USAG filed a voluntary petition for relief

under chapter 11 of the Bankruptcy Code. Concurrently with this Motion, the Debtor has also filed

certain other motions and applications seeking certain “first day” relief.

       3.      The Debtor remains in possession of its property and continues to operate and

maintain its organization as debtor in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No request has been made for the appointment of a trustee or examiner and no

official committee has been established in this chapter 11 case.

       4.      The Debtor is a 501(c)(3) not-for-profit organization incorporated in Texas. Based

in Indianapolis, Indiana, the Debtor is governed by a Board of Directors.

       5.      The Debtor’s organization encompasses six disciplines: women’s gymnastics,

men’s gymnastics, trampoline and tumbling, rhythmic gymnastics, acrobatic gymnastics, and

group gymnastics. The Debtor provides educational opportunities for coaches and judges, as well

as gymnastics club owners and administrators, and sanctions approximately 4,000 competitions

                                                 2
Case 18-09108-RLM-11          Doc 11     Filed 12/05/18     EOD 12/05/18 17:32:11          Pg 3 of 19



and events throughout the United States annually. More than 200,000 athletes, professionals, and

clubs are members of USAG.

       6.      The Debtor also sets the rules and policies that govern the sport of gymnastics in

the United States, including selecting and training the United States gymnastics teams for the

Olympics and World Championships. The Debtor is currently designated by the United States

Olympic Committee (the “USOC”) as the national governing body for the sport of gymnastics in

the United States. The USOC recently has taken steps toward revoking USAG’s designation as the

national governing body for gymnastics.

       7.      As a result of the misconduct of Larry Nassar, a former volunteer physician to

USAG, the Debtor has been named as a defendant in approximately 100 lawsuits brought by

survivors of Nassar’s abuse. The Debtor’s first priority is to ensure that these survivors are treated

fairly and respectfully. The survivors’ claims, in the aggregate, may exceed the available resources

of the Debtor. The Debtor submits that this Court is the best forum in which to implement

appropriate procedures to equitably determine the rights to and allocate recoveries to survivors

who have asserted claims against the Debtor. The Debtor remains committed to its mission of

supporting athletes, and will continue to take specific and concrete steps to promote athlete safety

and prevent future abuse.

       8.      Additional information about the Debtor and the events leading up to the Petition

Date can be found in the First Day Declaration, which is incorporated herein by reference.

II.    The Employees.

       9.      The Debtor has a current workforce of approximately 53 employees (collectively,

the “Employees”). Approximately 46 of those employees are employed on a full-time, salaried

basis, approximately 5 employees are employed on a full-time, hourly basis, and approximately 2



                                                  3
Case 18-09108-RLM-11           Doc 11     Filed 12/05/18       EOD 12/05/18 17:32:11          Pg 4 of 19



employees are employed on a part-time, hourly basis. The Debtor also engages approximately 28
                          2
independent contractors.

        10.     The Employees possess the institutional knowledge, experience, and skills

necessary to support the Debtor’s operations during the chapter 11 process and to support the

Debtor’s reorganization efforts. These Employees rely on their compensation from the Debtor to

pay their daily living expenses. The Debtor also incurs a number of obligations related to the

Employees, such as paid vacation and other time off, federal and state withholding taxes and other

withheld amounts, health, dental, and vision benefits, life and accidental death and dismemberment

insurance, short-term and long-term disability coverage, 401(k) contributions, expense

reimbursements, and other benefits and programs that the Debtor has historically provided in the

ordinary course of operations. The Debtor’s compensation and benefit programs are referred to

herein as the “Employee Programs” and the obligations to the Employees and independent

contractors thereunder are referred to herein as the “Employee Obligations” and are more fully
                   3
described below.

        11.     The Debtor needs the Employees’ continued commitment and support; therefore,

the Debtor is requesting the relief set forth in this Motion to minimize any hardship to the

Employees resulting from the commencement of the Debtor’s chapter 11 case. Accordingly, by




2
  The Debtor engages other independent contractors for discrete needs. The 28 independent contractors
identified in this Motion are necessary to the Debtor’s day-to-day operations.
3
  The summary of the Employee Obligations provided herein is qualified entirely by the Debtor’s official
policies or other practices, programs, or agreements, whether written or unwritten, evidencing an
arrangement among the Debtor and its Employees (each, an “Official Policy”). In the event of any
inconsistency or ambiguity between this summary and an Official Policy, the terms of such Official Policy
shall govern, but, for the avoidance of doubt, in no event shall the Debtor make any payments or honor any
pre-petition obligations other than what is authorized by the Court after consideration of this Motion.


                                                    4
Case 18-09108-RLM-11             Doc 11     Filed 12/05/18      EOD 12/05/18 17:32:11      Pg 5 of 19



this Motion, the Debtor seeks authority to pay and honor its pre-petition Employee Obligations

and to continue its Employee Programs, as further detailed below.

III.      The Employee Obligations And Employee Programs.

          A.      Unpaid Wages And Independent Contractor Obligations.

          12.     In the ordinary course its operations, the Debtor issues payroll to all Employees in

arrears on a bi-weekly basis, with payroll being disbursed every other Friday, for the pay period

through and including that Friday. The Debtor last issued payroll on November 30, 2018. The
                                                                  4
Debtor pays monthly, on average, approximately $305,000 in gross wages, salaries, and related

taxes. Twice per year, a third payroll cycle occurs during the month and payroll for those two

months approximates $455,000. The Debtor also pays approximately $42,000 per month to

independent contractors.

          13.     The Debtor estimates that up to approximately $140,000 in pre-petition wages and

salaries to Employees (collectively, the “Unpaid Wages”) and approximately $4,000 in pre-

petition amounts owed to independent contractors (the “Unpaid Independent Contractor

Obligations”) will become due after the Petition Date. Pursuant to this Motion, the Debtor seeks

authorization, but not direction, to pay and honor in the ordinary course of operations the Unpaid

Wages and Unpaid Independent Contractor Obligations and to continue to pay its Employees and

independent contractors after the Petition Date in the ordinary course. If this Motion is granted,

absent further order of the Court, the Debtor will not pay any individual Employee or independent

contractor on account of pre-petition Unpaid Wages or Unpaid Independent Contractor

Obligations amounts that, together with the other Employee Obligations, exceed $12,850.




4
    This amount includes the Debtor’s employer payroll taxes on the related wages.

                                                     5
Case 18-09108-RLM-11          Doc 11     Filed 12/05/18   EOD 12/05/18 17:32:11         Pg 6 of 19



       B.      Accrued Vacation And Paid Time Off.

       14.     The Debtor’s full-time Employees are eligible for paid vacation and other paid time

off (“PTO”). The initial vacation time is two weeks for the first calendar year of employment,

prorated for those Employees hired after the beginning of the year. After five years, eligible

Employees are entitled to three weeks of paid vacation time. PTO is earned throughout the year

on an accrual basis. PTO earned but not used is paid as part of the Employees’ final paychecks.

Conversely, PTO used in excess of the amount ratably earned is deducted from the Employees’

final paychecks. The Debtor estimates the accrued PTO through year-end 2018 to be

approximately $120,000.

       15.     The Debtor requests that, to the extent applicable, it be authorized to honor the

accrued pre-petition vacation and PTO obligations of its full-time employees (collectively, the

“Accrued Vacation/PTO Obligations”) and to continue its vacation and PTO programs post-

petition in accordance with its pre-petition policies.

       C.      Workers’ Compensation Insurance.

       16.     Under the laws of the states in which the Debtor conducts its operations, the Debtor

is required to maintain workers’ compensation liability insurance and to provide Employees with

workers’ compensation coverage for claims arising from or related to their employment with the

Debtor. The Debtor maintain workers’ compensation insurance with National Casualty Company

for the Employees at the statutorily-required level (the “Workers’ Compensation Policy” and

such program, the “Workers’ Compensation Program”) and will continue to do so as required

post-petition. The Workers’ Compensation Policy is renewable annually, and the next renewal

period is April 1, 2019. The aggregate annual premium for the Workers’ Compensation Policy is

approximately $36,031, paid in quarterly installments. As of the Petition Date, the Debtor is

current on all amounts owed under the Workers’ Compensation Policy.

                                                  6
Case 18-09108-RLM-11          Doc 11        Filed 12/05/18    EOD 12/05/18 17:32:11          Pg 7 of 19



        17.     The Debtor hereby requests authority, but not direction, to continue to maintain the

Workers’ Compensation Program in the ordinary course of operations, and to pay pre-petition

amounts related thereto, including, without limitation, outstanding premiums and potential

retroactive premium adjustments under the Workers’ Compensation Policy and payments for

workers’ compensation claims, deductibles and fees for administrative costs and other amounts

required in connection with the program, as such amounts become due in the ordinary course of

the Debtor’s operations.

        D.      Employee Benefits.

        18.     The Debtor has established various plans and policies to provide eligible

Employees with various medical, dental, life insurance, and other benefits (collectively, the

“Employee Benefits,” and amounts owed under these plans, the “Employee Benefit

Obligations”), which it intends to continue after the Petition Date in the ordinary course of its

operations, subject to any adjustments or modifications that it determines are necessary, prudent,
                                        5
and in the best interests of its estate. The Debtor seeks the authority, but not the direction, to

satisfy all outstanding amounts related to Employee Benefit Obligations that arose prior to the

Petition Date including, without limitation, any payments for claims, premiums, and fees owed for

administrative costs, and other amounts required in connection with the Employee Benefit

Obligations, as such amounts become due in the ordinary course of the Debtor’s operations. The

Employee Benefits include, but are not limited to, the following:




5
  Where required under applicable non-bankruptcy law, including COBRA, the Debtor provides eligible
Employees with the opportunity to continue participating in the applicable Employee Benefits programs
following their termination by the Debtor. The Debtor intends for the relief requested herein to apply to
such former Employees consistent with the Debtor’s pre-petition practices and the requirements of
applicable law.

                                                   7
Case 18-09108-RLM-11          Doc 11     Filed 12/05/18      EOD 12/05/18 17:32:11          Pg 8 of 19



               i.      Medical, Dental, And Vision Benefits.

       19.     The Debtor offers a health insurance plan (the “Health Plan”) and vision insurance

plan (the “Vision Plan”) through Anthem Blue Cross and Blue Shield (“Anthem”) and a dental

plan through Delta Dental (the “Dental Plan”) for the Employees and their families. There are

approximately 50 Employees enrolled in each of the Health Plan, Vision Plan, and Dental Plan.

All health, vision, and dental benefits begin on the first day of the first month after a 30-day waiting

period. The Employees share a portion of the cost of the Health Plan, Vision Plan, and Dental Plan.

       20.     The Debtor pays on average approximately $70,000 per month in premiums and

claim payments related to the Health Plan, Dental Plan, and Vision Plan. As of the Petition Date,

the Debtor is current on all amounts owed under the Health Plan, Dental Plan, and Vision Plan.

               ii.     Health Savings Account Program.

       21.     The Debtor also all full-time Employees a health savings account program (the

“HSA Program”). If an Employee elects to participate in the Medical Plan, the Debtor contributes

$500 per year for Employees starting coverage in January through June of the current year and

$250 per year for Employees starting coverage in July through December of the current year. As

of the Petition Date, the Debtor is current on all obligations in connection with the HSA Program.

The Debtor respectfully requests authority to continue the HSA Program post-petition in

accordance with its pre-petition practices.

               iii.    Life And Accidental Death & Dismemberment Insurance, Short-Term
                       Disability Insurance, And Long-Term Disability Insurance.

       22.     The Debtor offers to all full-time employees: (i) employer-paid basic group life

and accidental death and dismemberment insurance (“Life Insurance”) and (ii) short-term and

long-term disability insurance (the “Disability Plan”), in each case through Lincoln Financial




                                                   8
Case 18-09108-RLM-11         Doc 11     Filed 12/05/18     EOD 12/05/18 17:32:11         Pg 9 of 19



Group. The Disability Plan consists of two plans, one for officers and the other for all other full-

time employees.

       23.     The Debtor pays approximately $3,000 per month to Lincoln Financial Group on

account of the Life Insurance and Disability Plan. As of the Petition Date, the Debtor is current on

all amounts owed in connection with these programs.

               iv.     401(k) Plan And Retirement Savings.

       24.     The Debtor maintains a retirement savings plan (the “401(k) Plan”), administered

by Fidelity Investments that meets the requirements of section 401(k) of the Internal Revenue Code

of 1986. Employees become eligible to participate in the 401(k) Plan for the purposes of employer

contributions after one year, provided they worked at least 1000 hours in that year. The Debtor

makes contributions to the 401(k) Plan on a yearly basis based on the participating Employees’

respective salary levels at a contribution percentage determined at the Board of Directors’

discretion, which has historically been 6% (the “Profit Sharing Contributions”). The 401(k) Plan

incorporates a graduated vesting schedule culminating in a 100% vesting after five years of service.

       25.     Additionally, eligible Employees may take tax-deferred 401(k) or ROTH

contributions through payroll. The Debtor collects contributions from eligible, participating

Employees each payroll cycle and transfer those contributions into the 401(k) Plan as directed by

the Employees, typically on the same day payroll is paid (the “Employee Contributions”).

       26.     As of the Petition Date, the Debtor estimates that it owes approximately $236,000

in Profit Sharing Contributions on account of its Employees’ services during the 2018 calendar

year. The Debtor further estimates that approximately $4,500 in Employee Contributions,

attributable to pre-petition services rendered by Employees during the week prior to the Petition

Date, will be withheld during the December 14, 2018 payroll cycle.



                                                 9
Case 18-09108-RLM-11         Doc 11     Filed 12/05/18      EOD 12/05/18 17:32:11         Pg 10 of 19



        27.     By this Motion, the Debtor seeks authority, but not direction, to honor its

 obligations under the 401(k) Plan and to continue the 401(k) Plan in the ordinary course of its

 operations.

        E.      Employee Payroll Garnishments, Other Payroll Deductions, And Employer-
                Paid Taxes.

        28.     The Debtor deducts from its Employees’ paychecks certain taxes, such as payroll

 and social security taxes, required to be withheld by certain federal, state, and local taxing

 authorities, garnishments and other deductions (the “Payroll Deductions”). The Debtor forwards

 certain of these withheld amounts, as well as the necessary employer contributions, to the

 appropriate governmental authorities. The Debtor seeks authority to continue to forward any

 Payroll Deductions not forwarded as of the Petition Date.

        29.     Occasionally, the Debtor is presented with garnishment or child support orders

 requiring the withholding of an Employee’s wages to satisfy such Employee’s obligations. Finally,

 certain Employees have voluntary deductions for items such as additional life insurance. In these

 instances, payments of these obligations are made from amounts otherwise payable to the

 Employees and ultimately are not an incremental cost obligation of the Debtor’s estate.

        30.     The Debtor seeks authority to continue making such Payroll Deductions and to pay

 over such amounts to third parties as requested or required. The Debtor also seeks to continue to

 obtain reimbursements for such amounts from the applicable Employees.

        31.     Finally, the Debtor is subject to certain taxes, fees, and expenses, including federal

 wage and social security taxes and unemployment taxes and contributions (the “Employer

 Taxes”). The Employer Taxes are determined, for the most part, based on the gross wages and

 salaries that the Debtor pays to its Employees, and are required to be paid on a periodic basis. The

 Employer Taxes that were incurred (or relate to compensation earned) prior to the Petition Date


                                                 10
Case 18-09108-RLM-11          Doc 11     Filed 12/05/18      EOD 12/05/18 17:32:11          Pg 11 of 19



 are approximately $5,000. The Debtor hereby seeks authorization, but not direction, to remit these

 amounts to the applicable authorities consistent with the Debtor’s pre-petition practices.

        F.      Reimbursable Expenses.

        32.     As is customary with most large organizations, the Debtor reimburses its employees

 who incur and pay a variety of approved USAG-related expenses in the ordinary course of

 performing their duties, including airfare, lodging, meals, ground transportation, and similar

 expenses. Some Employees initially incur and pay such expenses by using personal credit cards

 or cash, but are subsequently reimbursed by the Debtor after submission and approval of expense

 or mileage reimbursement requests. The Debtor estimates that its average monthly payment to

 reimburse Employees for out-of-pocket expenses is approximately $2,000. As of the Petition Date,

 the Debtor owes approximately $500 in reimbursable expenses.

        33.     The Debtor also provides certain Employees with access to company-paid credit

 cards (the “Purchase Cards”) and other credit accounts through PNC Bank to pay for

 reimbursable expenses (the “Company Expense Program”), including business travel, hotels,

 and payment to various vendors for goods and services provided to the Debtor. The Company

 Expense Program consists of two components: one Purchase Card for USAG, which is primarily

 used for travel expenses; and one Purchase Card for each state and regional chairman for travel

 expenses, honorariums, equipment and supplies, postage and freight, purchasing awards, and other

 operations is his or her state and region. As of the Petition Date, the Debtor estimates that the

 current aggregate Purchase Card balance is approximately $35,000.

        34.     The Company Expense Program, together with the reimbursement of out-of- pocket

 expenses, allows the Debtor to ensure that the Employees are able to fulfill financial obligations

 that arise in the ordinary course of the Debtor’s operations without putting a direct, financial strain

 on the Employee’s own finances. In the ordinary course, obligations arising from the use of the

                                                   11
Case 18-09108-RLM-11          Doc 11     Filed 12/05/18       EOD 12/05/18 17:32:11        Pg 12 of 19



 Company Expense Program are paid directly by the Debtor. However, the Employees who use the

 Purchase Cards may be personally liable for unpaid pre-petition obligations under the Company

 Expense Program. As such, authority to pay the pre-petition obligations for use of the Purchase

 Cards is necessary to avoid financial hardship for the relevant Employees and to maintain

 Employee dedication and morale. Furthermore, the administrative benefit of continuing to utilize

 the Company Expense Program and avoiding having to request that Employees finance the costs

 of the Debtor’s operations merits the continuation and maintenance of the Company Expense

 Program, with such reasonable modifications as the Debtor may agree to post-petition in the

 exercise of its discretion and sound business judgment.

                                       RELIEF REQUESTED

        35.     To minimize the personal hardship the Employees will suffer in connection with

 the filing of this case, the Debtor requests entry of an order (i) authorizing, but not directing, the

 Debtor to pay, in its discretion, the Employee Obligations as described in this Motion;

 (ii) authorizing, but not directing, the Debtor to maintain and continue to honor the Employee

 Programs as they were in effect as of the Petition Date, as may be modified, amended or

 supplemented from time to time in the ordinary course of operations, and (iii) authorizing the

 applicable banks and other financial institutions (the “Banks”) to receive, honor, process, and pay

 any and all checks presented for payment and all electronic payment requests made by the Debtor

 related to the Employee Obligations, whether such checks were presented or electronic payment

 requests were submitted before or after the Petition Date.




                                                  12
Case 18-09108-RLM-11          Doc 11     Filed 12/05/18     EOD 12/05/18 17:32:11          Pg 13 of 19



                                       BASIS FOR RELIEF

 I.     Authority To Honor The Employee Obligations And Continue The Employee
        Programs Is Warranted Under The Facts Of This Chapter 11 Case.

        A.      Authority To Honor The Employee Obligations Is Authorized Under Sections
                363(b) And 1108 Of The Bankruptcy Code.

        36.     Pursuant to sections 1107(a) and 1108 of the Bankruptcy Code, debtors in

 possession are fiduciaries “holding the bankruptcy estate[s] and operating the business[es] for the

 benefit of [their] creditors and (if the value justifies) equity owners. ” In re CoServ, L.L.C., 273

 B.R. 487, 497 (Bankr. N.D. Tex. 2002). Consistent with the debtor’s fiduciary duties, courts have

 authorized payment of pre-petition obligations under section 363(b) of the Bankruptcy Code.

 Section 363 of the Bankruptcy Code provides, in relevant part, that “[t]he [debtor], after notice

 and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

 estate.” 11 U.S.C. § 363(b)(1). Under section 363(b), courts require only that the debtor “show

 that a sound business purpose justifies such actions.” In re Montgomery Ward Holding Corp., 242

 B.R. 147, 153 (D. Del. 1999) (requiring that the debtor show a “sound business purpose” to justify

 its actions under section 363 of the Bankruptcy Code) (internal citations omitted); see also Fulton

 State Bank v. Schipper, 933 F. 2d 513, 515 (7th Cir. 1991) (noting that a debtor may sell property

 outside the ordinary course of business if it can provide “articulated business justification”)

 (internal citations omitted); In re Commercial Mortg. and Fin. Co., 414 B.R. 389, 394 (Bankr.

 N.D. Ill. 2009) (noting that a debtor in possession “has the discretionary authority to exercise his

 business judgment in operating the debtor’s business similar to the discretionary authority to

 exercise business judgment given to an officer or director of a corporation.”). The business

 judgment rule is a presumption that, in making a business decision, the directors of a corporation

 acted on an informed basis, in good faith, and in the honest belief that the action taken was in the

 best interests of the company. In re Abbott Labs. Derivative S’holders Litig., 325 F.3d 795, 807

                                                  13
Case 18-09108-RLM-11          Doc 11      Filed 12/05/18      EOD 12/05/18 17:32:11          Pg 14 of 19



 (7th Cir. 2003). Moreover, “[w]here the debtor articulates a reasonable basis for its business

 decisions (as distinct from a decision made arbitrarily or capriciously), courts will generally not

 entertain objections to the debtor’s conduct.” In re Johns Manville Corp., 60 B.R. 612, 616 (Bankr.

 S.D.N.Y. 1986) (citation omitted); see also In re Tower Air, Inc., 416 F.3d 229, 238 (3d Cir. 2005)

 (stating that “[o]vercoming the presumptions of the business judgment rule on the merits is a near-

 Herculean task”).

         37.     As described above, the Employees are essential to the Debtor’s continued

 operations. The Debtor believes its ability to reorganize will be materially impaired by workforce

 instability or attrition at this critical juncture. The relief requested in this Motion is, therefore, a

 necessary and critical element of the Debtor’s efforts to preserve value for its stakeholders. Absent

 approval of the relief requested in this Motion, the Employees may face significant financial

 hardship and other risks and could be obliged to seek alternative employment opportunities.

 Additionally, the maximization of value of the Debtor’s estate is intrinsically tied to its workforce.

 The Debtor cannot readily replace its human capital without significant efforts.            Paying the

 Employee Obligations is necessary for the Debtor to avoid unnecessary recruitment and related

 costs, to avoid certain operating risks, and to minimize the disruption to its operations during the

 chapter 11 case. The costs of the Employee Obligations are far outweighed by the benefit of

 preserving the Debtor’s operations as a going concern and far outweigh the potential diminishment

 in value that would occur if the Debtor were unable to operate as usual.

         38.     Indeed, where debtors have shown that the payment of pre-petition claims is critical

 to the success of the chapter 11 case, courts in this district and others have authorized debtors to

 pay pre-petition employee obligations. See, e.g., In re hhgregg, Inc., No. 17-01302-11 (Bankr.

 S.D. Ind. 2017); In re Nightingale Home Healthcare, Inc., No. 15-10099 (Bankr. S.D. Ind. 2015);



                                                   14
Case 18-09108-RLM-11          Doc 11     Filed 12/05/18     EOD 12/05/18 17:32:11         Pg 15 of 19



 In re S&S Steel Services, Inc., No. 15-07401 (Bankr. S.D. Ind. 2015); In re Dave’s Detailing, Inc.,

 No. 13-08077 (Bankr. S.D. Ind. 2013); In re ITR Concession Co., No. 14-34284 (Bankr. N.D. Ill.

 2014); In re Edison Mission Energy, No. 12-49219 (Bankr. N.D. Ill. 2013); In re Corus

 Bankshares, Inc., No. 10-26881 (Bankr. N.D. Ill. 2010).

        39.     Accordingly, as authorized by sections 363(b) and 1108 of the Bankruptcy Code,

 the Debtor seeks authority to pay the Employee Obligations that become due and owing during

 the pendency of this case and to continue at this time its practices, programs, and policies with

 respect to the Employees, as such practices, programs, and policies were in effect as of the Petition

 Date. The Debtor submits that the relief requested herein is essential and critical to its ability to

 successfully reorganize.

 II.    This Motion Should Only Affect The Timing Of Payment For Certain Employee
        Obligations.

        40.     Sections 507(a)(4) and 507(a)(5) of the Bankruptcy Code entitle the Unpaid Wages

 and a number of other pre-petition Employee-related obligations to priority treatment. Likewise,

 section 507(a)(8) of the Bankruptcy Code affords statutory priority to many of the Employer

 Taxes. To confirm a chapter 11 plan, the Debtor must pay priority claims in full. See 11 U.S.C.

 § 1129(a)(9)(B) and (C) (requiring payment in full under a plan of certain allowed unsecured

 claims for (a) wages, salaries, or commissions, including vacation or sick leave pay, earned by an

 individual, (b) contributions to an employee benefit plan, and (c) priority tax obligations). Thus,

 granting the relief sought herein would only affect the timing of payments of Employee

 Obligations that are entitled to priority treatment under section 507(a) of the Bankruptcy Code.

 III.   Payment Of Certain Employee Obligations Is Required By Law And The U.S.
        Trustee’s Operating Guidelines.

        41.     Additionally, the failure to pay tax-related Payroll Deductions and the Employer

 Taxes could result in tax liabilities and penalties for both the Employees and the Debtor, and

                                                  15
Case 18-09108-RLM-11         Doc 11     Filed 12/05/18     EOD 12/05/18 17:32:11        Pg 16 of 19



 potentially for the Debtor’s directors and officers. Likewise, the failure to transmit garnishments

 and other similar deductions can cause hardship to certain Employees and an administrative burden

 for the Debtor. Indeed, if the Debtor were to be prohibited from transmitting such deductions, the

 Debtor would expect inquiries from garnishors regarding the Debtor’s failure to submit, among

 other things, child support and alimony payments that are not the Debtor’s property, but, rather,

 have been withheld from Employees’ paychecks on such parties’ behalves. Further, if the Debtor

 cannot remit these amounts, the Employees may face legal action due to the Debtor’s failure to

 submit such payments.

        42.     Moreover, maintaining the Workers’ Compensation Policy is justified because

 applicable state law and the Chapter 11 Operating Guidelines (the “Guidelines”) promulgated by

 the Office of the United States Trustee (“U.S. Trustee”) require that the Debtor maintain

 appropriate insurance, including workers’ compensation insurance. If the Debtor fails to maintain

 the Workers’ Compensation Policy, state laws may prohibit the Debtor from operating in those

 states and the U.S. Trustee may also take action against the Debtor as a result of its failure to

 adhere to the Guidelines. Payment of all amounts that may be owed under the Workers’

 Compensation Policy, therefore, is important to the Debtor’s continued operations and the

 successful resolution of the Debtor’s chapter 11 case.

 IV.    The Banks Should Be Authorized To Honor And Pay Checks And Electronic
        Payment Requests In Connection With The Employee Obligations.

        43.     In addition, by this Motion, the Debtor requests that the Banks be authorized, when

 requested by the Debtor, to receive, process, honor, and pay any and all checks presented for

 payment of, and to honor all fund transfer requests made by the Debtor related to, the pre-petition

 obligations described herein, whether such checks were presented or fund transfer requests were

 submitted before or after the Petition Date, provided that sufficient funds are available in the


                                                 16
Case 18-09108-RLM-11           Doc 11     Filed 12/05/18      EOD 12/05/18 17:32:11          Pg 17 of 19



 applicable accounts to make the payments. The Debtor represents that these checks are drawn on

 identifiable disbursement accounts and can be readily identified as relating directly to the

 authorized payment of obligations described herein. Accordingly, the Debtor believes that checks

 other than those relating to authorized payments will not be honored inadvertently.

         44.     For the foregoing reasons, the Debtor believes that granting the relief requested

 herein is appropriate and in the best interests of its estate and creditors.

         THE REQUIREMENTS OF BANKRUPTCY RULE 6003 ARE SATISFIED

         45.     Bankruptcy Rule 6003 empowers a court to grant relief within the first 21 days after

 the Petition Date “to the extent that relief is necessary to avoid immediate and irreparable harm.”

 Fed. R. Bankr. P. 6003(b). Authorizing the Debtor to honor the Employee Obligations and granting

 the other relief requested in this Motion is integral to the Debtor’s ability to maintain its operations

 and to its restructuring. There is a real, immediate risk that, if the Debtor is not authorized to

 continue to satisfy Employee Obligations in the ordinary course, Employees would no longer

 support and maintain the operations of the Debtor, thereby impeding the prospects of an effective

 and efficient reorganization. Consequently, it is critical that the Debtor continues in its ordinary

 course personnel policies, programs, and procedures that were in effect prior to the Petition Date,

 except as otherwise set forth herein, for all of its Employees. Accordingly, the Debtor submits that

 it has satisfied the “immediate and irreparable harm” standard of Bankruptcy Rule 6003 to support

 granting the relief requested in this Motion.

                  WAIVER OF BANKRUPTCY RULES 6004(a) AND 6004(h)

         46.     To implement the foregoing successfully, the Debtor requests that the Court enter

 an order providing that notice of the relief requested in this Motion satisfies Bankruptcy Rule

 6004(a) and that the Debtor has established cause to exclude such relief from the 14-day stay

 period under Bankruptcy Rule 6004(h).

                                                   17
Case 18-09108-RLM-11          Doc 11     Filed 12/05/18     EOD 12/05/18 17:32:11         Pg 18 of 19



                                  RESERVATION OF RIGHTS

        47.     Authorization to pay any amounts under this Motion shall not be deemed to

 constitute post-petition assumption or adoption of any contract, program, or policy pursuant to

 section 365 of the Bankruptcy Code. The Debtor reserves all of its rights under the Bankruptcy

 Code with respect thereto. Moreover, authorization to pay all amounts under this Motion shall not

 affect the Debtor’s right to contest the amount or validity of any Employee Obligations, including

 without limitation the Payroll Deductions or Employer Taxes that may be due to any taxing

 authority.

              CONSULTATION WITH U.S. TRUSTEE AND CLERK’S OFFICE

        48.     The Debtor’s counsel discussed this Motion, and the relief requested herein, with

 the United States Trustee for the Southern District of Indiana on December 4, 2018. Debtor’s

 counsel provided notice of the filing of the chapter 11 case to the Clerk of the Court and the Chief

 Judge’s Courtroom Deputy on December 5, 2018.

                                              NOTICE

        49.     Notice of this Motion has been provided to: (i) the U.S. Trustee; (ii) the Office of

 the United States Attorney for the Southern District of Indiana; (iii) the Internal Revenue Service;

 (iv) the USOC; (v) the Debtor’s thirty (30) largest unsecured creditors; and (vi) counsel of record

 for the individuals who have sued USAG in the Nassar-related litigation. Notice of this Motion

 and any order entered hereon will be served in accordance with Local Rule B-9013-3(d). In light

 of the nature of the relief requested herein, the Debtor submits that no other or further notice is

 necessary.

        WHEREFORE, the Debtor respectfully requests that the Court enter an Order, substantially

 in the form annexed hereto as Exhibit A, granting the relief requested herein and such further relief

 as may be just and proper under the circumstances.

                                                  18
Case 18-09108-RLM-11       Doc 11   Filed 12/05/18   EOD 12/05/18 17:32:11        Pg 19 of 19



 Dated: December 5, 2018                        Respectfully submitted,

                                                JENNER & BLOCK LLP

                                                By: /s/ Catherine L. Steege

                                                Catherine L. Steege (pro hac vice pending)
                                                Dean N. Panos (pro hac vice pending)
                                                Melissa M. Root (#24230-49)
                                                353 N. Clark Street
                                                Chicago, Illinois 60654
                                                (312) 923-2952
                                                csteege@jenner.com
                                                dpanos@jenner.com
                                                mroot@jenner.com

                                                Proposed Counsel for the Debtor




                                           19
